Mollison, Judge:
When the eases enumerated in the schedule attached to this decision were called for trial, after numerous continuances, on October 6, 1958, counsel for the plaintiff requested a continuance for an indefinite period on the ground that an application with respect to similar merchandise was pending before the Treasury Department for a ruling affecting the classification thereof. It was indicated that the determination of that application might affect the ultimate disposition which might be sought by the plaintiff in these cases, although the said ruling would not be applicable directly to these cases.
It appearing that the plaintiff had no present or discernable intention in the future of prosecuting these cases in this court, the jurisdiction of which had been invoked by the filing of the protests, the eases were ordered dismissed for want of prosecution.
Judgment will issue accordingly.